DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5, drawn to an aluminum particle group.
Group II, claim 6, drawn to a method of manufacturing an aluminum particle group.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the method of manufacturing an aluminum particle group, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 6126711 (Kusui).  
Kusui discloses a method of preparing a mixed powder raw material (Abstract). Kusui also discloses use of gas atomization with air as an atomization medium/atmosphere (C2/L6-7, C2/L14-15). Kusui further discloses removing super fine powder by air classification and that . 



During a telephone conversation with Seth Kim (RN: 54577) on 02/18/2021 a provisional election was made with traverse to prosecute the invention of Group I: the aluminum particle group, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 6 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112






The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 & 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 3, the claim does not give a positive recitation on how the spread test as claimed further limits the aluminum particle group beyond the limitations given in claim 1. 
claim 5, the claim does not give a positive recitation as to why the use of the aluminum particle group in a powder bed fusion 3D printer limits the aluminum particle group further beyond the limitations given in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, & 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180126457 (Hou), in view of US 6126711 (Kusui) and US 6517602 (Sato).


Regarding claim 1, Hou discloses an aluminum powder which reads on the claim limitation of an aluminum particle group composed of aluminum particles (Abstract). Hou further discloses taking microscopic pictures of the powders but does not explicitly disclose using a scanning electron microscope ([0045]). However, Hou discloses later using an electronic microscope for observation of the final sintered product, and one having ordinary skill in the art would find it obvious to use the same microscope to take images of the aluminum particles before sintering ([0046]).  It is noted, that the use of a scanning electron microscope does not 
Hou discloses using vacuum induction melting gas atomization for forming the aluminum alloy powders, but does not explicitly disclose the circularity of the particles formed. 
Sato discloses a uniform droplet spraying method comprising dropping an alloy through orifices to become spherical droplets in a non-oxidizing atmosphere and rapidly solidifying them (Abstract). Sato teaches that by using the uniform droplet-spraying method sphericity of .95 or more can be achieved.   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to use the uniform droplet-spraying method as taught by Sato in combination with the vacuum induction melting gas atomization disclosed by Hou  in order to create particles with a circularity within the claimed range, because by using the process of gas atomization with the droplet spraying modification, one having ordinary skill in the art would be able to produce particles with a high degree of sphericity/circularity, maximizing the fluidity of the particle group ([0033, 0034]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).  
Hou discloses an average particle diameter D50 of 25-35 µm, which is within the claimed range of 10 or more and less than 100 µm, and "a prior art reference that discloses a range 
Hou discloses three figures that show the D50 of the aluminum powder that reads on the claim limitation of “satisfying A x 3 ≤ B, where A represents the number of aluminum particles having a diameter of less than 5 µm, B represents the number of aluminum particles having a diameter of 10 µm or more,” as recited (Fig. 4A-C, [0051]).
Hou does not disclose also satisfying D < C, C represents the number of aluminum particles with no satellite, and D represents the number of aluminum particles having satellites. 
Kusui discloses a raw material for powder metallurgy made of alumina and aluminum alloy powder (Abstract). Kusui teaches that agglomeration of particles is to be minimized as agglomeration of particles lead to degraded reliability. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to minimize agglomeration as taught by Kusui with the powder of Hou, in order to keep the defects in the final part to a minimum. One having ordinary skill in the art would be motivated to minimize agglomeration because powder agglomeration can lead to defects during and after sintering.

Regarding claim 2, Hou discloses an average particle diameter D50 of 25-35 µm, which is within the claimed range of 20 or more and less than 60 µm, and "a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness" ([0034]) (See MPEP 2144.05 (I)).






Regarding claim 5, the intended use of the instantly claimed aluminum particle group is noted, however, the intended use does not patentably distinguish said claimed aluminum Hou does not explicitly disclose a powder bed fusion 3D printer, it would be obvious to one having ordinary skill in the art that a powder used for a laser additive manufacturing process can also be used in a powder bed 3D printer with a reasonable expectation of success.


Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180126457 (Hou), US 6126711 (Kusui), and US 6517602 (Sato) as applied to claim 1 above, and further in view of US 8894739 (Johnson)
Regarding claim 3, Hou as modified by Kusui and Sato does not explicitly disclose wherein when the aluminum particle group is heaped on a surface having an arithmetic average roughness Ra of 0.3 µm or more and 0.4 µm or less to form a hemispherical particle aggregate having a diameter of 6.8 mm and a height of 3.4 mm and the particle aggregate is spread in one direction by using a doctor blade spaced from the surface by 1 mil, the aluminum particle group is spread by a distance of less than 20 cm. 
However, as stated above, claim 3 does not further limit the aluminum particle group and when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established (See MPEP 2112.01 (I)). 
The Examiner further notes that given the rejection of claim 4, stated below, the particle group of the modified Hou would have identical or substantially identical properties as prima facie case of obviousness has been established for identical or substantially identical products (See MPEP 2112.01 (I)).
Regarding claim 4, Hou as modified by Kusui and Sato does not explicitly disclose wherein the aluminum particle group has an angle of repose of 40° or less.  
Johnson discloses a process for improving flow characteristics of metal powders, specifically aluminum powders (C4/L23-26). Johnson teaches that flowability is an important characteristic for powders in industrial applications and that a static parameter that correlates to flowability is the angle of repose of a powder pile (C1/L28-29, C1/L56-27). Johnson further teaches that a lower angle of repose differentiates powders with good flowability from ones with a higher angle of repose and bad flowability and that an aluminum particle group can have an angle of repose of between 26.2° to 55.2° (C13/L24-30, Table 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application, to minimize the angle of repose as taught by Johnson on the aluminum powder as taught by modified Hou in order to maximize the flowability of the aluminum powder. By doing so, one having ordinary skill in the art would be able to minimize defects and cracking in the final sintered product, because a powder with high flowability will pack more efficiently and sinter more densely as a result.    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL E. GIL-FIGUEROA whose telephone number is (571)272-1032.  The examiner can normally be reached on M-F 07:30-16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.G-F./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735